This is an action for damages for an assault and battery. The jury returned a verdict of $800 for the plaintiff, and the case is before this court on a general motion by the defendant for a new trial.
About eight o’clock in the evening of November 21st, 1910, the plaintiff, acting as a “Sturgis Deputy,” went into the premises numbered 95 Center Street, Portland. In the rear room he found intoxicating liquors being sold. The man behind the bar escaped, and the two customers went out. “There was something said and I don’t recall what was said. Anyway, I said something like this, I says, ‘You get out of here,’ and he started out of the door.” (Meaning the defendant) .... “I followed him right around, followed the side of the building out to the gate. I was four or five feet behind him. He stepped into the gate and immediately turned and came back, and when he got right in abreast of me he drawed with his right hand and struck me on the right jaw here, and before I could gather myself there was at least half a dozen pounced on me from the back which kept me going for three or four minutes, perhaps five minutes, and all at once they left.”
The weight and credibility of the testimony is always for the jury to determine, and when, as in this case, they have reached a verdict on an issue of fact where the testimony was in direct conflict and could not be reconciled, that verdict should not be disturbed unless it is manifestly the result of bias or prejudice. Motion overruled.